Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-6-2006

Dennison v. PA Dept Corr
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3921




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Dennison v. PA Dept Corr" (2006). 2006 Decisions. Paper 1291.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1291


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                  Case No: 05-3921

                                KERRY DENNISON,

                                           Appellant

                                             v.

       PENNSYLVANIA DEPARTMENT OF CORRECTIONS, SCI-Mahoney;
             MICHAEL R. YOURON; MARTIN L. DRAGOVICH;
            THOMAS P. KOWALSKY; JAMES UNELL; ED KLEM


                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           District Court No.: 01-CV-00056
                   District Judge: The Honorable James M. Munley


                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  March 30, 2006

                    Before: SMITH, and COWEN, Circuit Judges,
                          and THOMPSON, District Judge *

                                 (Filed: April 6, 2006)


                                      OPINION


      Kerry Dennison, a former employee of the Pennsylvania Department of



  *
  The Honorable Anne E. Thompson, Senior District Judge for the United States District
Court for the District of New Jersey, sitting by designation.
Corrections, appeals from the order of the United States District Court for the Middle

District of Pennsylvania denying his motion for a new trial of his claims of retaliation in

violation of Title VII, the Free Speech and Petition clauses of the First Amendment to the

United States Constitution, the Pennsylvania Human Relations Act, and the Pennsylvania

Whistle Blowers Act.1 The motion for a new trial alleged that the District Court erred by

requiring his counsel to disclose an exhibit to the defense prior to Dennison’s closing

argument, and by limiting Dennison’s presentation of evidence in support of his claims.

We review these evidentiary rulings for an abuse of discretion. United States v. Sokolow,

91 F.3d 396, 402 (3d Cir. 1996). For the reasons explained by the District Judge in his

thorough memorandum, we will affirm the judgment of the District Court.




  1
   The District Court exercised jurisdiction pursuant to 28 U.S.C. § 1331. We have
appellate jurisdiction under 28 U.S.C. § 1291.

                                             2